DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 21, 24, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by XIONG et al., (US 2020/0236670 A1 incorporating by reference US Provisional Application Number 62540424) (Xiong hereinafter).
Here is how the reference teaches the claims.
Regarding claim 1, Xiong discloses a method performed by a first communication node (FIG. 1A illustrates an architecture of a network in accordance with some aspects; see Xiong, paragraph [0009]), comprising:
configuring four resources as four scheduling request (SR) resources for transmitting a scheduling request from a second communication node to the first communication node (In some aspects, four independent resources (i.e. NPuccH=4) can be configured by higher layers to support simultaneous 1-bit HARQ-ACK and SR transmissions for a single UE; see Xiong, paragraph [0195]. Also see paragraph [0187], “Independent resources can be assigned in the frequency and/or code domain to carry HARQ-only, SR-only, or simultaneous HARQ and positive SR feedbacks using I-symbol short PUCCH for a single UE or multiple UEs multiplexed within a slot”), wherein:
a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message (The fourth resource can be configured for simultaneous 1-bit HARQ-NAK and positive SR transmissions. In some aspects, this resource can be reused for SR only transmission (i.e. no HARQ is multiplexed with SR); see Xiong, paragraph [0199], i.e., at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission),
the first resource of the four resources is also allocated when both the scheduling request and a HARQ-ACK message comprising two bits {NACK, NACK} are transmitted simultaneously (Four resources can be configured for 2-bit HARQ only transmission (i.e., indicating negative SR), where the four resources are used to transmit ACK-ACK, ACK-NAK, NAK-ACK and NAK-NAK bits; see Xiong, paragraph [0202]. Also see paragraph [0200], “In some aspects, multiple UEs can be multiplexed in CDM and/or NPCCH=4 for simultaneous 1-bit HARQ and SR transmission for a single UE, the UE multiplexing capacity for NPCCH>4 would be NPCCH/4”), and
each of the other three of the four resources is allocated when both the scheduling request and a respective one of two-bit HARQ-ACK messages {ACK, ACK}, {NACK, ACK}, {ACK, NACK} are transmitted simultaneously (Xiong discloses out of the four resources configured for transmitting positive scheduling request and HARQ (simultaneously if necessary), one of the resource may be used for simultaneous 2-bit HARQ and positive SR transmission where none of the HARQ-bits are ACK, for example, NAK-NAK or DTX; in addition, this resource may also be reused for SR only transmission (section 0204). Furthermore, three of the four resources configured for positive SR and HARQ transmissions, where the 2-bits HARQ consists of either ACK-ACK, ACK-NAK, NAK-ACK; see paragraphs [0203] – [0204]).
Regarding claim 21, Xiong discloses a method performed by a second communication node (FIG. 1A illustrates an architecture of a network in accordance with some aspects; see Xiong, paragraph [0009]), comprising:
transmitting a scheduling request from the second communication node to a first communication node using one of four resources configured as four SR resources by the first communication node (In some aspects, four independent resources (i.e. NPuccH=4) can be configured by higher layers to support simultaneous 1-bit HARQ-ACK and SR transmissions for a single UE; see Xiong, paragraph [0195]. Also see paragraph [0187], “Independent resources can be assigned in the frequency and/or 
a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message (The fourth resource can be configured for simultaneous 1-bit HARQ-NAK and positive SR transmissions. In some aspects, this resource can be reused for SR only transmission (i.e. no HARQ is multiplexed with SR); see Xiong, paragraph [0199], i.e., at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission),
the first resource of the four resources is also allocated when both the scheduling request and a HARQ-ACK message comprising two bits {NACK, NACK} are transmitted simultaneously (Four resources can be configured for 2-bit HARQ only transmission (i.e., indicating negative SR), where the four resources are used to transmit ACK-ACK, ACK-NAK, NAK-ACK and NAK-NAK bits; see Xiong, paragraph [0202]. Also see paragraph [0200], “In some aspects, multiple UEs can be multiplexed in CDM and/or FDM manner within the same slot for SR only or 1-bit HARQ only and/or 1-bit HARQ and positive SR simultaneous transmissions by assigning independent resources to each UE. Since min NPCCH=4 for simultaneous 1-bit HARQ and SR transmission for a single UE, the UE multiplexing capacity for NPCCH>4 would be NPCCH/4”), and
each of the other three of the four resources is allocated when both the scheduling request and a respective one of two-bit HARQ-ACK messages {ACK, ACK}, {NACK, ACK}, {ACK, NACK} are transmitted simultaneously (Xiong discloses out of the four resources configured for transmitting positive scheduling request and HARQ 
Regarding claim 24, Xiong discloses a first communication node (FIG. 1A illustrates an architecture of a network in accordance with some aspects; see Xiong, paragraph [0009]), comprising:
at least one processor configured for configuring four resources as four SR resources for transmitting a scheduling request from a second communication node to the first communication node (In some aspects, four independent resources (i.e. NPuccH=4) can be configured by higher layers to support simultaneous 1-bit HARQ-ACK and SR transmissions for a single UE; see Xiong, paragraph [0195]. Also see paragraph [0187], “Independent resources can be assigned in the frequency and/or code domain to carry HARQ-only, SR-only, or simultaneous HARQ and positive SR feedbacks using I-symbol short PUCCH for a single UE or multiple UEs multiplexed within a slot”), wherein:
a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message (The fourth resource can be configured for simultaneous 1-bit HARQ-NAK and positive SR transmissions. In some aspects, this resource can be reused for SR only transmission (i.e. no HARQ is multiplexed with SR); see Xiong, paragraph [0199], i.e., at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission),
PCCH=4 for simultaneous 1-bit HARQ and SR transmission for a single UE, the UE multiplexing capacity for NPCCH>4 would be NPCCH/4”), and
each of the other three of the four resources is allocated when both the scheduling request and a respective one of two-bit HARQ-ACK messages {ACK, ACK}, {NACK,
ACK}, {ACK, NACK} are transmitted simultaneously (Xiong discloses out of the four resources configured for transmitting positive scheduling request and HARQ (simultaneously if necessary), one of the resource may be used for simultaneous 2-bit HARQ and positive SR transmission where none of the HARQ-bits are ACK, for example, NAK-NAK or DTX; in addition, this resource may also be reused for SR only transmission (section 0204). Furthermore, three of the four resources configured for positive SR and HARQ transmissions, where the 2-bits HARQ consists of either ACK-ACK, ACK-NAK, NAK-ACK; see paragraphs [0203] – [0204]).
Regarding claim 27, Xiong discloses a second communication node (FIG. 1A illustrates an architecture of a network in accordance with some aspects; see Xiong, paragraph [0009]), comprising:

a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message (The fourth resource can be configured for simultaneous 1-bit HARQ-NAK and positive SR transmissions. In some aspects, this resource can be reused for SR only transmission (i.e. no HARQ is multiplexed with SR); see Xiong, paragraph [0199], i.e., at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission),
the first resource of the four resources is also allocated when both the scheduling request and a HARQ-ACK message comprising two bits {NACK, NACK} are transmitted simultaneously (Four resources can be configured for 2-bit HARQ only transmission (i.e., indicating negative SR), where the four resources are used to transmit ACK-ACK, ACK-NAK, NAK-ACK and NAK-NAK bits; see Xiong, paragraph [0202]. Also see paragraph [0200], “In some aspects, multiple UEs can be multiplexed in CDM and/or FDM manner within the same slot for SR only or 1-bit HARQ only and/or 1-bit HARQ and positive SR simultaneous transmissions by assigning independent resources to NPCCH=4 for simultaneous 1-bit HARQ and SR transmission for a single UE, the UE multiplexing capacity for NPCCH>4 would be NPCCH/4”), and
each of the other three of the four resources is allocated when both the scheduling request and a respective one of two-bit HARQ-ACK messages {ACK, ACK}, {NACK, ACK}, {ACK, NACK} are transmitted simultaneously (Xiong discloses out of the four resources configured for transmitting positive scheduling request and HARQ (simultaneously if necessary), one of the resource may be used for simultaneous 2-bit HARQ and positive SR transmission where none of the HARQ-bits are ACK, for example, NAK-NAK or DTX; in addition, this resource may also be reused for SR only transmission (section 0204). Furthermore, three of the four resources configured for positive SR and HARQ transmissions, where the 2-bits HARQ consists of either ACK-ACK, ACK-NAK, NAK-ACK; see paragraphs [0203] – [0204]).
Regarding claim 30, Xiong discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon, the computer-executable instructions (FIG. 6 is a block diagram illustrating components, according to some example aspects, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein; see Xiong, paragraph [0021]), when executed by a processor of a first communication node (Specifically, FIG. 6 shows a diagrammatic representation of hardware resources 600 including one or more processors (or processor cores) 610, one or more memory/storage devices 620, and one or more communication resources 630, each of which may be communicatively coupled via a bus 640; see Xiong, paragraph [0140]), causing the processor to perform:

a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message (The fourth resource can be configured for simultaneous 1-bit HARQ-NAK and positive SR transmissions. In some aspects, this resource can be reused for SR only transmission (i.e. no HARQ is multiplexed with SR); see Xiong, paragraph [0199], i.e., at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission),
the first resource of the four resources is also allocated when both the scheduling request and a HARQ-ACK message comprising two bits {NACK, NACK} are transmitted simultaneously (Four resources can be configured for 2-bit HARQ only transmission (i.e., indicating negative SR), where the four resources are used to transmit ACK-ACK, ACK-NAK, NAK-ACK and NAK-NAK bits; see Xiong, paragraph [0202]. Also see paragraph [0200], “In some aspects, multiple UEs can be multiplexed in CDM and/or FDM manner within the same slot for SR only or 1-bit HARQ only and/or 1-bit HARQ and positive SR simultaneous transmissions by assigning independent resources to NPCCH=4 for simultaneous 1-bit HARQ and SR transmission for a single UE, the UE multiplexing capacity for NPCCH>4 would be NPCCH/4”), and
each of the other three of the four resources is allocated when both the scheduling request and a respective one of two-bit HARQ-ACK messages {ACK, ACK}, {NACK, ACK}, {ACK, NACK} are transmitted simultaneously (Xiong discloses out of the four resources configured for transmitting positive scheduling request and HARQ (simultaneously if necessary), one of the resource may be used for simultaneous 2-bit HARQ and positive SR transmission where none of the HARQ-bits are ACK, for example, NAK-NAK or DTX; in addition, this resource may also be reused for SR only transmission (section 0204). Furthermore, three of the four resources configured for positive SR and HARQ transmissions, where the 2-bits HARQ consists of either ACK-ACK, ACK-NAK, NAK-ACK; see paragraphs [0203] – [0204]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-3, 22-23, 25-26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIONG et al., (US 2020/0236670 A1 incorporating by reference US Provisional Application Number 62540424) (Xiong hereinafter), as applied to the claims above and further in view of Yin et al., (US 2018/0324787 A1 incorporating by reference US Provisional Application Number 62501305) (Yin hereinafter).
Here is how the references teach the claims.
Regarding claims 2-3, 22-23, 25-26 and 28-29, Xiong discloses the method of claim 1, the method for claim 21, the first communication node of claim 24 and the second communication node of claim 27.
Xiong does not explicitly disclose the following features.
Regarding claim 2, wherein:
three of the four resources correspond to three different traffic types, respectively.
Regarding claim 3, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively.
Regarding claim 22, wherein:
three of the four resources correspond to three different traffic types, respectively.
Regarding claim 23, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively.
Regarding claim 25, wherein:
three of the four resources correspond to three different traffic types, respectively.
Regarding claim 26, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively.
Regarding claim 28, wherein:
three of the four resources correspond to three different traffic types, respectively.
Regarding claim 29, wherein:

In the same field of endeavor (e.g., communication system) Yin discloses a method for short PUUCH formats and scheduling request transmission that comprises the following features.
Regarding claim 2, wherein:
three of the four resources correspond to three different traffic types, respectively (The UE 102 may transmit the SR for different traffics on the configured SR resources. In case of a collision between SR for different traffics, the SR for the traffic with higher priority should be transmitted (e.g., a SR of URLLC should have higher priority than a SR for eMBB); see Yin, paragraph [0082]).
Regarding claim 3, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively (In NR, the PUCCH duration may be different for different UCI feedback. Thus, the length of a SR resource may be different from a PUCCH resource for other UCI (e.g., HARQ-ACK). Thus, the SR may be fully overlap or partially overlap with a PUCCH for other UCI, such as HARQ-ACK; see Yin, paragraph [0097]).
Regarding claim 22, wherein:
three of the four resources correspond to three different traffic types, respectively (The UE 102 may transmit the SR for different traffics on the configured SR resources. In case of a collision between SR for different traffics, the SR for the traffic with higher priority should be transmitted (e.g., a SR of URLLC should have higher priority than a SR for eMBB); see Yin, paragraph [0082]).
Regarding claim 23, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively (In NR, the PUCCH duration may be different for different UCI feedback. Thus, the length of a SR resource may be different from a PUCCH resource for other UCI (e.g., HARQ-ACK). Thus, the SR may be fully overlap or partially overlap with a PUCCH for other UCI, such as HARQ-ACK; see Yin, paragraph [0097]).
Regarding claim 25, wherein:
three of the four resources correspond to three different traffic types, respectively (The UE 102 may transmit the SR for different traffics on the configured SR resources. In case of a collision between SR for different traffics, the SR for the traffic with higher priority should be transmitted (e.g., a SR of URLLC should have higher priority than a SR for eMBB); see Yin, paragraph [0082]).
Regarding claim 26, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively (In NR, the PUCCH duration may be different for different UCI feedback. Thus, the length of a SR resource may be different from a PUCCH resource for other UCI (e.g., HARQ-ACK). Thus, the SR may be fully overlap or partially overlap with a PUCCH for other UCI, such as HARQ-ACK; see Yin, paragraph [0097]).
Regarding claim 28, wherein:
three of the four resources correspond to three different traffic types, respectively (The UE 102 may transmit the SR for different traffics on the configured SR resources. In case of a collision between SR for different traffics, the SR for the traffic with higher 
Regarding claim 29, wherein:
three of the four resources correspond to three different lengths of transmission time interval, respectively (In NR, the PUCCH duration may be different for different UCI feedback. Thus, the length of a SR resource may be different from a PUCCH resource for other UCI (e.g., HARQ-ACK). Thus, the SR may be fully overlap or partially overlap with a PUCCH for other UCI, such as HARQ-ACK; see Yin, paragraph [0097]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yin regarding short PUCCH formats and scheduling request transmission into the method related to sequence design of physical uplink control channel (PUCCH) with short and long durations of Xiong. The motivation to do so is to provide a more robust system that allows the system to be more useful for multiple applications with different QoS requirement (see Yin, paragraph [0079]).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/20/2021. Claims 1-5 and 21-30 are currently pending.

Response to Arguments
Applicant’s arguments filed in 08/20/2021, regarding claims 1-5 and 21-30 have been fully considered but they are moot in view of the new ground (s) of rejection.   
On page 10 last paragraph of remarks applicant argues that “First, Xiong does not teach or suggest that the four resources are four SR resources that are configured for transmitting SR”. This argument is not persuasive. As noted in the office action above. Xiong discloses four independent resources configured by higher layers to support SR transmissions where Independent resources can be assigned in the frequency and/or code domain to carry HARQ-only, SR-only, or simultaneous HARQ and positive SR feedbacks (see Xiong, paragraphs [0187] and [0195]).
On page 10 last paragraph and page 11 first paragraph of remarks applicant argues that “Second, in Xiong, one resource (the "last resource") is directly configured for transmitting SR only, not selected from four SR resources for transmitting SR only”. This argument is not persuasive. As noted in the office action at least one of the resource could be reused (i.e., selectively allocated) to SR only transmission (see Xiong, paragraph [0199]).
On page 11 first paragraph of remarks applicant argues that “As such, Xiong fails to disclose or suggest "configuring four resources as four scheduling request (SR) resources for transmitting a scheduling request from a second communication node to the first communication node, wherein: a first resource of the four resources is selectively allocated when only the scheduling request is transmitted without transmission of any HARQ-ACK message" as recited in claim 1”. This argument is not persuasive for the reasons as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 01/04/2022